DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response to the Non-final office action dated 09/07/2021, and the amendment to claims filed on 12/30/2021 have been entered and made of record.

In light of Applicant’s amendment of Claim 2, the rejection of record of this claim under 35 U.S.C. 112(b) has been withdrawn. 

Status of Claims
Claims 1, 2, and 4-10 are pending.  Claim 3 is canceled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given during telephonic communication with Applicant’s representative, Jay Lytle, Jr., Esq. (Reg. No. 39,283) on January 28, 2022.  According to this amendment, the title of the invention is modified as follows: “IMAGE PROCESSING DEVICE FOR MACHINE LEARNING AND SETTING OF A TEACHING SIGNAL IN ACCORDANCE WITH DETECTION AND TARGET REGIONS,
IMAGE PROCESSING METHOD FOR MACHINE LEARNING AND SETTING OF A
TEACHING SIGNAL, AND STORAGE MEDIUM”.

Response to Arguments

Applicant’s arguments presented on pages 6-16 of its Reply, in light of the claim amendments, have been found persuasive; and therefore, rejection of record with respect to claims under 35 U.S.C. 101 has been withdrawn.  Accordingly, Claims 1, 2, and 4-10 are allowed.  Claim 3 is canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662